coueeionen tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c xvosns uniform issue list set epr t legend taxpayer a decedent b ira c trust d account e ira f financial_institution g financial_institution h amount dear this is in response to your request dated date as supplemented by correspondence dated date and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a represents that on date her deceased husband’s estate received a distribution from ira c equal to amount taxpayer a the executor of his estate asserts that her failure to roll over the distribution from ra c to her own ira within the 60-day period described in sec_408 was due to emotional distress following the untimely death of her spouse decedent b and the stress of serving as executor of estate taxpayer a was married to decedent b on date the date of decedent b's death prior to his death decedent b owned ira c an individual_retirement_arrangement ira described in sec_408 of the code ira c was maintained by financial_institution g and decedent b’s estate was the beneficiary of ira c taxpayer a and decedent b were the trustees of trust d until decedent b’s death at which time taxpayer a became the sole trustee of trust d decedent b’s last will and testament provided that his estate pass through to the trustee of trust d you represent that on decedent b’s death taxpayer a as sole trustee and beneficiary under trust d had full authority under governing law to distribute the assets of ira c to herself on date taxpayer a requested a lump sum distribution from ira c equal to amount on date a date within the 60-day rollover period taxpayer a deposited amount into account e a non-ira account held in the name of decedent b’s estate and maintained by financial_institution h on date after the expiration of the 60-day rollover period taxpayer a requested that amount be transferred into her own ira ira f ira f was also maintained by financial_institution h amount was deposited into ira f on date taxpayer a represents that amount has not been used for any other purpose based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary of an individual's ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust ifa trust is sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the roliover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred generally if the proceeds of a decedent's ira are payable to a_trust or estate or both and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse is treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general is not eligible to roll over the disturbed ira proceeds into her own ira however the general_rule will not apply where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under trust language to pay the ira proceeds to herself the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name in this case decedent b designated his estate as the beneficiary of his ira and taxpayer a was the executor of his estate which passed through to trust d taxpayer a was also the sole trustee of trust d and had the power to distribute the assets of ira c from trust d to herself thus taxpayer a could have taken a distribution from ira c and rolled it over into an ira in her name however taxpayer a was emotionally distraught following her husband’s untimely death and overwhelmed by the responsibility of handling his estate the information and documentation submitted by taxpayer a are consistent with her assertion that the failure to accomplish a rollover of amount from ira c into her own ira within the 60-day period prescribed by d a of the code was due to the emotional distress following her husband’s death and the stress of administering his estate therefore pursuant to sec_408 i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira c provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount to ira f will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours cariton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
